Citation Nr: 1129088	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  03-03 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a shrapnel wound of the left knee, with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's service-connected residuals of a left knee shrapnel wound, with degenerative joint disease, have been manifested by pain, tenderness, crepitus, an antalgic gait, guarding of movement, flexion to 75 degrees with pain, and extension to 0 degrees.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for residuals of a shrapnel wound of the left knee, with degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform a veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim of entitlement to an evaluation in excess of 10 percent for residuals of a shrapnel wound of the left knee, with degenerative joint disease, arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with respect to this claim.  

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records, including records developed in conjunction with his claim for disability benefits from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA examination in December 2008.  The examiner took into account the Veteran's statements and relevant treatment records, which allowed for a fully-informed evaluation of the claimed disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, the Veteran has not contended that the December 2008 examination was inadequate.  As such, the Board finds that the Veteran was afforded a VA examination that was adequate for rating purposes.  Id.  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

The current appeal is based on the assignment of initial disability ratings following the initial awards of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection is most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial ratings, "staged" ratings may be assigned for separate periods of time.  Id.  

Service connection was granted for residuals of a left knee shrapnel wound residuals, with degenerative joint disease, effective in March 200l, and a 10 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  The hyphenated diagnostic code in this case indicates that a traumatic arthritis under Diagnostic Code 5010 is the service-connected disorder, and limitation of flexion of the knee, under Diagnostic Code 5260, is the residual condition.  38 C.F.R. § 4.71a.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2010).  Limitation of motion of the knee is evaluated as noncompensable if there is more than 45 degrees flexion and less than 10 degrees extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).  A 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  Id.  A 20 percent evaluation is for application when extension is limited to 15 degrees or when flexion is limited to 45 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  Id.  

A private x-ray of the Veteran's left knee in October 2000 showed moderate degenerative changes.  An SSA examiner in May 2001 noted that examination of the Veteran's knees revealed no redness, warmth, swelling, or nodules.  There was severe crepitation, bilaterally, as well as severe tenderness to palpation.  However, the examiner stated that there was no joint laxity, and range of motion of the knees was described as normal.  

A private physician report in June 2001, indicated that the Veteran's knee arthritis had worsened over the previous 10 years, requiring periodic steroid injections.  The physician stated that the Veteran had limited his normal activities, such as hunting and fishing, over the previous 18 months due to knee pain and swelling.  In addition, standing for prolonged periods, bending at the knee, and climbing stairs were difficult due to his knee.  

At a VA examination in December 2008, the Veteran's reported symptoms that included giving way of the left knee, instability, pain, weakness, decreased speed of joint motion, swelling, tenderness, and dislocation or subluxation one to three times a month.  The Veteran stated that he would have no warning when the knee would give out or when he would have a flare-up, which occurred every two to three days, lasting one to two days.  The Veteran reported that was able to stand for up to 30 minutes and used a cane occasionally.  

On examination, the Veteran's gait was antalgic, but there was no evidence of abnormal weight bearing.  The examiner noted tenderness of the left knee, with crepitus and guarding of movement.  There was no grinding or patellar abnormality, nor was there any meniscus abnormality.  The examiner found no instability of the knee.  There was objective evidence of pain with motion of the left knee.  Flexion of the knee was possible to 85 degrees, and extension of the knee was normal at 0 degrees.  The examiner further found objective evidence of pain after repetitive motion of the knee, and that flexion of the knee was further reduced to 75 degrees after repetitive motion, primarily due to pain.  There was no joint ankylosis.  The examiner also noted that the Veteran was retired due to age or duration of work, so the disability had no significant effect on his usual occupation.  The examiner indicated, however, that the knee disability had a moderate to severe effect on the Veteran's daily activities.  

VA and private treatment records dated through March 2009 do not reflect any objective assessment of the Veteran's left knee or otherwise comment on functional limitation due to the left knee disability.  

As such, the evidence of record does not demonstrate that the range of motion of the Veteran's left knee was limited to 45 degrees flexion or limited to 10 degrees extension at any point during the pendency of this appeal, as required for a compensable rating based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Although the December 2008 examiner indicated that the left knee disability had a moderate to severe effect on the Veteran's usual daily activities, the measured limitation of motion after repetitive motion of the knee based on pain, resulted in a decrease in flexion to 75 degrees.  However, this amount of functional loss does not meet the criteria for a compensable evaluation based on additional loss of range of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Moreover, separate ratings for knee extension and flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  However, in the instant case, neither limitation of flexion of the left knee nor limitation of extension of the left knee meet the criteria for a compensable evaluation.  

However, as noted above, when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In this case, the Veteran's service-connected degenerative joint disease of the left knee is manifested by limitation of motion that does not meet the criteria for a compensable evaluation.  Moreover, pain has been objectively found on repetition of motion.  Accordingly, a 10 percent evaluation is warranted under the provisions of Diagnostic Code 5003.   

In addition, separate evaluations for knee instability and knee arthritis can be assigned in certain cases.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (2010); see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a disability rating under Diagnostic Code 5257 for instability of the knee is in effect, and there is x-ray evidence of arthritis, a separate rating for arthritis based on painful motion can be assigned under 38 C.F.R. § 4.59).  Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation of lateral instability; a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability; and a maximum 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.   

The Veteran's attorney argues that a separate rating is warranted based on instability of the Veteran's left knee, under the provisions of Diagnostic Code 5257.  The attorney points to the December 2008 examiner's finding of left knee instability.  However, the Veteran's attorney has misinterpreted the December 2008 VA examination report.  In the report, the VA examiner noted that the Veteran's reported symptoms included instability.  The examiner specifically stated that on clinical examination, no instability of the knee was found.  That finding is supported by the similar finding by a private physician in May 2001, which stated there was no joint laxity of the knee on clinical examination.  Indeed, there is no objective evidence on clinical examination of left knee instability.  In this regard, the Board recognizes that the Veteran is competent to report his own subjective symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board accords the Veteran's statements in this regard less probative value in the face of objective medical evidence that specifically contradicts his subjective assessment of his symptoms.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of consistency with other evidence).  Therefore, a separate compensable rating on that basis is not warranted. 

Consideration was given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there was no evidence of genu recurvatum; removal of semilunar cartilage; dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion; left knee ankylosis; or malunion or nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2010).  Accordingly, an evaluation in excess of 10 percent for the Veteran's left knee disability is not warranted under these diagnostic codes.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id; see also Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disabilities with the established criteria found in the Rating Schedule for those disabilities.  Thun, 22 Vet. App. at 115.  With respect to the Veteran's service-connected left knee disability, if the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

With respect to the Veteran's residuals of a shrapnel wound of the left knee with degenerative joint disease, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 10 percent rating inadequate.  The Veteran's service-connected left knee disability is evaluated as a musculoskeletal disability, the criteria of which are found by the Board to specifically contemplate the level of impairment caused by this disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261.  The Veteran's left knee disability is productive of pain, tenderness, crepitus, flexion to 75 degrees with pain, and extension to 0 degrees.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by a 10 percent disability rating.  A rating in excess of 10 percent is provided for certain manifestations of left knee degenerative arthritis, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology due to his left knee disorder and therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching these decisions the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against an evaluation in excess of 10 percent throughout the pendency of this appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 126.    


ORDER

An initial rating greater than 10 percent for residuals of a shrapnel wound of the left knee, with degenerative joint disease, is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


